DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on February 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  Applicant uses the phrase “wherein bone closure assembly” this should read “wherein the bone closure assembly”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “mating feature” in claim 2; “mating features” in claim 3; “securing member”, “tightening member” and “mating feature” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim  12 recites the limitation "the securing member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 13-19 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and do not rectify the issue at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (US 2018/0014865).
 	Regarding claim 1, Golden et al. disclose a bone closure assembly, comprising a buckle (see figure below); a strap (340, figure 33) comprising a first end (see figure .

    PNG
    media_image1.png
    482
    705
    media_image1.png
    Greyscale

Claims 1-4, 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tormala et al. (US 2009/0270923).
 	Regarding claim 1, Tormala et al. disclose a bone closure assembly, comprising a buckle (see figure below); a strap (1) comprising a first end (see figure below) fixedly attached to the buckle, the strap being configured for looping around bone portions (¶10); and a locking cap (see figure below “flap” ¶44) removably connected to the buckle (via holes and pins/projections), the locking cap being configured for securing the strap within the buckle to secure the bone portions together (figure 3a). 	Regarding claim 2, Tormala et al. disclose the buckle comprises at least one mating feature (see figure below, holes that receive pins of the cap) configured for receiving the locking cap (figure 3a)..

    PNG
    media_image2.png
    516
    687
    media_image2.png
    Greyscale

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Garcia et al. (US 2016/0317161).
 	Regarding claim 1, Garcia et al. disclose a bone closure assembly, comprising a buckle (216, figure 12); a strap (214) comprising a first end (see figure below) fixedly attached to the buckle, the strap being configured for looping around bone portions (figure 1 in view of ¶238); and a locking cap (246) removably connected to the buckle (via 346), the locking cap being configured for securing the strap within the buckle to secure the bone portions together (¶239, ¶241). 	Regarding claim 8, Garcia et al. disclose the assembly further comprising a holder (219) configured for holding the buckle and the strap (figure 12).
.

    PNG
    media_image3.png
    486
    682
    media_image3.png
    Greyscale

Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 5,355,913).
 	Regarding claim 12, Green et al. disclose a bone closure assembly, comprising a holder (14) configured for holding a bone closure device (e.g. 12); and a handheld closing device (10) configured for receiving the holder and securing the bone closure device (figure 3), the handheld closing device comprising a first housing (22) comprising an end (see figure below) configured for removably mounting the holder; a plunger rod e.g. 136 or 80); a second housing (24) connected to the first housing, the second housing comprising a through-bore (see figure below) which is configured for receiving a strap (e.g. 12) therethrough upon the strap being looped around bone portions (figures 3, 10, 11); and a tightening member (18) rotatably connected to the second housing, the tightening member being configured for tightening the strap (column 7, lines 29-59, figures 9-11).
 	Regarding claim 13, Green et al. disclose the first housing comprises a mating feature (82) which is configured for removably mounting the holder (figures 12-16, column 8, lines 32-33).
 	Regarding claim 14, Green et al. disclose the mating feature is in the form of one of a ball-detent type connector and a receiving slot (82, figure 12). 
	Regarding claim 15, Green et al. disclose the assembly comprises a cautery bar (94) integrated into one of the holder and the handheld closing device (figures 2-3), the cautery bar being configured for cutting the strap (98, figures 2-3, column 8, 50-59). 
 	Regarding claim 16, Green et al. disclose the holder (14) comprises a first holding member (136) which receives the plunger rod therethrough and a second holding member (132) removably connected to the first holding member (via 138, 154).
 	Regarding claim 17, Green et al. disclose the second holding member comprises an upper mounting portion (150) and a lower mounting portion (142), wherein the upper mounting portion is configured for receiving a locking cap (e.g. 134) of the bone closure device, wherein the lower mounting portion is configured for receiving a buckle of the bone closure device (if one so chooses to provide a buckle for use).

 	Regarding claim 19, Green et al. disclose the tightening member is in the form of a one-way ratchet that is configured for receiving the strap and rotating to wrap the strap therearound (column 7, lines 9-59).

    PNG
    media_image4.png
    487
    695
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 5,355,913) in view of Steger et al. (US 2005/065521).
Regarding claim 15, Green et al. disclose the claimed invention except for 
a cautery bar integrated into one of the holder and the handheld closing device, the cautery bar being configured for cutting the strap. 	Rather, Green et al. disclose a cutting knife (98) for cutting the strap (column 8, line 50-59).
 	Steger et al. disclose the use of a knife or cautery device to sever flat regions of a strap like device (38, figures 2-3, 17. ¶70).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the cautery device of Steger et al. in for the knife cutting device of Green et al. as it is a known equivalent cutting device for the severing of a strap like member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775